Citation Nr: 0938982	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  04-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a claimed low back 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1969.  During that time, he performed service in the Republic 
of Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the RO.  

The case was remanded in November 2006 for further 
development.

As noted, the Veteran raised the issue of service connection 
for a rash due to Agent Orange exposure in his March 2001 VA 
Form 21-526.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a low back disorder in service or for many years 
thereafter.  

2.  The currently demonstrated lower back strain with 
anterolisthesis and any degenerative changes at L5-S1 is not 
shown to be due to any event or incident of the Veteran's 
period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested low back strain with an 
anterolisthesis and any degenerative changes at L5-S1 is not 
due to disease or injury that was incurred in or aggravated 
by service; nor may any arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A
§§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that VCAA notice, as required by 38 U.S.C.A.
§ 5103(a) (West 2002), to the extent possible, must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini v. Prinicipi, 18 Vet. 
App. at 119-20; see Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Veteran was provided notice of VCAA in June 2001 prior to 
the initial adjudication of his claim for a lower back 
disability in a March 2002 rating decision.  The Veteran 
received an additional VCAA letter in December 2006.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  

The Veteran also received notice in December 2006 pertaining 
to the downstream disability rating and effective date 
elements of the claim, with subsequent adjudication of his 
claim in an August 2009 Supplemental Statement of the Case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini and Mayfield, both supra.

The Veteran was afforded a VA examination in June 2009 in 
order to determine the nature and likely etiology of the 
claimed low back disorder.  

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records, VA medical records, VA examinations, 
and statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  

The VA and the Veteran attempted to obtain private records 
from Merritt Orthopedic Associates to no avail as the Veteran 
was not recognized as a patient at that facility.  There is 
no indication that there exists any additional evidence that 
has a bearing on this case that has not been obtained.  

The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.  


II.  Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The Veteran reports hurting his back in service while jumping 
from a helicopter.  

The service treatment records show that, in September 1965, 
the Veteran experienced tenderness in the area of the coccyx 
and lower sacrum in association with a pilonidal cyst.  He 
had the pilonidal cyst removed in September 1969.  

During a VA orthopedic examination in August 2001, the X-ray 
studies showed anterolisthesis indicative of degenerative 
change at L5-S1.  The examiner recommended a CT scan from the 
top of L5 through the body of S1 to further evaluate the 
possibility of a pars defect and the extent of the listhesis.  
No opinion was offered as to the possible relationship 
between those abnormalities and any incident in service.  

The Veteran underwent another VA examination in June 2009.  
The Veteran told the VA examiner that he had one episode of 
back pain in Vietnam when jumping out of a helicopter.  He 
also related that he first started having problems with his 
back in the 1980's and was told that he had spondylolithesis.  
The Veteran was diagnosed with low back strain.  The VA 
examiner opined that the low back strain was not related to 
the service.  

The Board acknowledges that the Veteran is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In this case, the competent and uncontroverted medical 
opinion of record shows the Veteran's back disability was not 
incurred in or aggravated by service.  In fact, the June 2009 
VA examiner specifically opined that "the low back strain 
[was] less likely related to the service."  

This is further supported by the fact that the Veteran is not 
shown received treatment, outside of having the pilonidal 
cyst removed in service, for apparent back problems until the 
1980's per his history, more than a decade subsequent to 
service.  

Moreover, he has not presented any credible lay assertions 
that would tend to establish a continuity of low back 
symptomatology that had its clinical onset in service.  

Accordingly, on this record, claim of service connection low 
back strain and an anterolisthesis with any degenerative 
changes at L5-S1 must be denied.  

The benefit-of-the-doubt rule does not apply in the instant 
case because the evidence preponderates against the claims.  
Gilbert, 1 Vet. App. 49, 55;  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  


ORDER

Service connection for a low back conditions is denied.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


